Citation Nr: 1032541	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-19 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include as secondary to service connected otitis media, 
bilateral hearing loss, and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue of an increased rating for service connected hearing loss 
was initially part of the appeal.  However, in a July 2008 
statement, the Veteran indicated that a subsequent rating action 
increasing his disability rating for hearing loss satisfied his 
appeal with respect to this issue, and he desired to withdraw 
this issue.  38 C.F.R. § 20.204.  It is not presently before the 
Board.  

In August 2010, the Veteran's representative submitted a motion 
to advance the appeal on the docket.  A Board member granted the 
motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board finds the Veteran credible in his reports of 
working under stressful conditions during his tour of duty in 
Greenland.  

2.  The record contains probative evidence showing a nexus 
between the reported stressors and the currently diagnosed 
generalized anxiety disorder (GAD).  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Regulations also provide that 
certain diseases, including psychosis, may be presumed to be 
incurred during service if manifested to a compensable degree 
within a specified period following service.  38 C.F.R. §§ 3.307, 
3.309.

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  



Evidence

The Veteran's service treatment records do not reflect any 
psychiatric complaints or findings.  Rather, the Veteran asserts 
experiencing intrusive recollections of his service in Greenland.  
During this tour, he worked in solitude for prolong periods with 
limited exposure to sunlight.  The Veteran's separation record 
notes service in Greenland for approximately a year and a half.  

In June 2007, the Veteran sought mental health treatment at VA.  
He stated that he did not have any prior psychiatric history, but 
began experiencing sleep disturbances due to his experiences in 
Greenland.  Mental status examination was within normal limits.  
The VA physician diagnosed generalized anxiety disorder (GAD).  
She recommended individual psychotherapy.  The Veteran attended 
several VA individual psychotherapy sessions during 2007 and 
2008.  He continued to report sleep disturbance due to his 
memories of Greenland.  He also reported negative feelings due to 
his hearing impairments.  The VA psychiatrist maintained the GAD 
diagnosis and recommended relaxation techniques for anxiety 
relief.  

A VA psychiatric examination, dated November 2009, is associated 
with the record.  The Veteran complained about intrusive 
recollections of his service in Greenland.  These recollections 
started in 2007 and caused sleep disturbances.  He also reported 
experiencing anxiety due to his hearing impairments.  The 
examiner detailed the Veteran's in-service stressors, which 
consisted of working for long periods in solitude with minimal 
exposure to natural light.  Mental status examination showed 
anxious and nervous mood.  However, speech was normal, and there 
was no evidence of perceptual impairment or thought disorder.  
The Veteran related his anxiety to his sleep disturbances.  The 
examiner diagnosed GAD.  He expressed an opinion that GAD was 
related to the intrusive memories from Greenland and exacerbated 
by his hearing impairments.  

Analysis

The Veteran contends that his present GAD is related to stressful 
experiences while stationed in Greenland or as secondary to his 
service connected hearing impairments.  As explained below, the 
evidence supports the claim, and it will be granted.

Service treatment records do not show psychiatric treatment.  
Nonetheless, the Veteran reports working in solitude for long 
periods with minimal light exposure during service in Greenland.  
He is competent to report his experiences.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005). His separation record 
shows that he spent approximately two winters in Greenland during 
1943 and 1944.  The Board finds the Veteran credible in his 
reports of stressful experiences in Greenland.  

The remaining issue is whether there is probative evidence of a 
nexus between his reported in-service stressor and any present 
psychological disorder.  While the Veteran is competent to report 
his experience, he has not been shown to have the experience, 
education, or training, to report on the etiology of 
psychological disorders based on scientific principles.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 
581 Vet. App. 1313 (Fed. Cir. 2009).  Thus, the Board considers 
the Veteran's statements regarding nexus to service as competent 
lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, these statements are not considered competent medical 
evidence of a nexus.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board must weigh all lay and medical evidence of record in 
making a determination of whether a nexus exists.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Although the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself; the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

The competent medical evidence supports the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions. See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  VA treatment records 
from 2007 and 2008 reflect that the Veteran sought individual 
psychotherapy on several occasions to alleviate anxiety symptoms.  
He reported continuing sleep disturbances caused by his intrusive 
recollections of service.   The VA psychologist maintained a GAD 
diagnosis during the course of treatment.  The examiner 
conducting the November 2009 VA examination expressed a positive 
opinion relating the Veteran's reported in-service history to his 
present GAD. 

As the Board finds the Veteran's report of in-service stressors 
credible and the record includes probative lay and medical 
evidence relating GAD to these stressors, service connection is 
warranted.  The claim is granted.  38 C.F.R. §§ 3.303, 3.310.  

Duty to Notify and Assist

The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act (VCAA) or other law 
should be undertaken.  However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, or 
be of assistance to this inquiry.


ORDER

Service connection for GAD is granted, subject to the statutes 
and regulations governing the payment of monetary awards.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


